Citation Nr: 0939467	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for hypertension to 
include as secondary to service connected disability. 

3.  Entitlement to service connection for a disability of the 
legs to include an abnormal growth of the legs and torso and 
peripheral vascular disease of the legs, to include as 
secondary to service connected disability.  

4.  Entitlement to service connection for peripheral 
neuropathy to include as secondary to service connected 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1966 to December 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In July 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
diabetes mellitus to include as due to exposure to Agent 
Orange, and that service connection is also warranted for 
hypertension, for a disability of the legs to include an 
abnormal growth of the legs and torso and peripheral vascular 
disease of the legs and for peripheral neuropathy as 
secondary to diabetes mellitus.  (See July 2009 Board hearing 
testimony).   

The Veteran served in Vietnam, and exposure to Agent Orange 
is presumed.  The record does not contain a diagnosis of 
diabetes mellitus for the Veteran.  During his hearing before 
the Board, he stated that he had been treated by several 
private examiners who had diagnosed diabetes.  He stated that 
he was diagnosed with diabetes in 1982 at Straub Hospital in 
Honolulu, Hawaii, and that he has been treated for diabetes 
by Dr. Welt, Dr. Ino, and Dr. Yassine.  While the record 
contains evidence from Dr. Yassine regarding hypertension, 
there is no showing of treatment records for diabetes.  VA 
has not attempted to obtain records from Dr. Welt, Dr. Ino or 
from the Straub Hospital.  The Veteran also testified as to 
having treatment at the VA.  The most recent VA records in 
the file are dated in 2006.  

When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

During the pendency of this appeal, the Veteran has stated 
that his claim includes secondary service connection for 
hypertension, a disability of the legs to include an abnormal 
growth of the legs and torso and peripheral vascular disease 
of the legs, and for peripheral neuropathy.  It is pertinent 
to note that the Court of Appeals for Veterans Claims held 
that separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  He has not been given VCAA notice on secondary 
service connection.  This should be accomplished on remand.  

The appellant is hereby notified that it is his 
responsibility to report for any examination that may be 
scheduled, and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with an appropriate notice of the VCAA 
for his claims for secondary service 
connection VA's duties there under, and 
the delegation of responsibility between 
VA and the Veteran in procuring the 
evidence relevant to his claim, including 
which portion of the information and 
evidence is to be provided by the Veteran 
and which portion VA will attempt to 
obtain on behalf of the Veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address what is 
needed to support a claim of secondary 
service connection and the five elements 
of a service connection claim as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.  Contact the Veteran, and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  Specifically, in 
contacting the Veteran, as to the records 
of Dr. Welt, Dr. Ino, Dr. Yassine and the 
records at the Straub Hospital, request 
that the Veteran provide those records, 
or that he provide complete information 
regarding the treatment as well as 
authorization such that the RO may obtain 
them.  Based on the Veteran's response, 
the RO must attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources. The RO must also obtain all of 
the Veteran's VA outpatient treatment 
records from 2006 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain these records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim. The 
Veteran and his representative must then 
be given an opportunity to respond.

3.  Once the above actions have been 
completed, and after any further 
development necessary as a result of the 
above action is completed, the RO must 
readjudicate the Veteran's claims to 
include his claims based on secondary 
service connection.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


